Citation Nr: 1207824	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  09-49 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for myopia.

2.  Entitlement to service connection for bilateral pes planus.

REPRESENTATION

Appellant represented by:  Georgia Dept of Veterans Affairs

ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel
INTRODUCTION

The Veteran had active service from June 1994 to June 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Board observes that, in January 2003, the Veteran filed a VA Form 21-22, "Appointment Of Veterans Service Organization As Claimant's Representative," in favor of Georgia Department of Veterans Services (GDVS).  Because he had moved to Alabama, when he filed his currently appealed claims in February 2008, the Veteran requested that his claims file be transferred permanently to the RO in Montgomery, Alabama.  In a Deferred Rating Decision dated in July 2009, RO personnel concluded that, because the Veteran no longer lived in the state of Georgia, his VA Form 21-22 in favor of GDVS was no longer valid.  VA sent the Veteran a letter in August 2009 advising him, in pertinent part, that, although GDVS still was listed as his representative, he might want to consider changing representatives because he resided in Alabama.  VA also provided the Veteran with a blank VA Form 21-22 to appoint a new representative.  There is no record of a response from the Veteran.  Accordingly, because the Veteran no longer resides within the state of Georgia, the Board concludes that the VA Form 21-22 in favor of GDVS is no longer valid and he is not currently represented.

As is explained below in greater detail, this appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

Inasmuch as the Board sincerely regrets the additional delay of the adjudication of this matter, a remand is necessary before the Veteran's claims of service connection for myopia and for bilateral pes planus can be adjudicated.

With respect to the Veteran's claim of service connection for myopia, he has contended that he incurred his current myopia during active service.  He specifically has contended that his in-service duties as a software analyst/computer programmer and work in front of computer screens contributed to or caused his current myopia.  The Veteran's DD Form 214 shows that his military occupational specialty (MOS) was information system operator/analyst and he received training as a software analyst/operator and Windows NT 4.0 during service.  A review of the competent evidence (in this case, VA and private outpatient treatment records) indicates that the Veteran has been diagnosed as having myopia.  Myopia is defined as a refractive error of the eye.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1171 (29th ed. 2000).  The Board notes that, in general, service connection is prohibited for congenital or developmental defects, including refractive error of the eye.  See 38 C.F.R. § 4.9 (2011).  In addition to myopia, the Veteran also has been diagnosed as having bilateral eye astigmatism and presbyopia.

The Veteran also has contended that a private medical opinion from Daniel Box, D.O., supports granting service connection for myopia on a direct service connection basis.  See 38 C.F.R. §§ 3.303, 3.304 (2011).  In his October 2008 opinion, Dr. Box stated that it was as likely as not that the Veteran's myopia "is due to the computer work he performed while on active duty."  

The Court has held that the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992). A medical opinion based upon an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993). A bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A bare transcription of lay history, unenhanced by additional comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The Court also has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion." Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  

The Board observes in this regard that Dr. Box did not provide any rationale for his October 2008 opinion.  He also did not point to any factual predicate in the record which supported his opinion.  It further is not clear the extent to which Dr. Box's opinion reflects any clinical data.  Accordingly, the Board finds that Dr. Box's October 2008 opinion is not probative on the issue of whether the Veteran's current myopia is related to active service.

The Board also observes that VA's duty to assist under the VCAA includes obtaining an examination or medical opinion when necessary.  To date, the Veteran has not been scheduled for VA examination to determine the nature and etiology of his myopia.  VA examination also is necessary to determine whether the Veteran has an eye disability that is separate and apart from myopia which can be attributed to service.  Given the foregoing, the Board finds that, on remand, the Veteran should be scheduled for appropriate VA examination for myopia.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) ; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the Veteran's claim of service connection for bilateral pes planus, he has contended specifically that he experienced bilateral pes planus during basic training.  A review of the competent evidence (in this case, VA and private outpatient treatment records) indicates that the Veteran has been diagnosed as having bilateral pes planus.  The evidence also suggests that the Veteran's bilateral pes planus may have existed prior to service and been aggravated (permanently worsened) by service.  Specifically, the evidence indicates that, although the Veteran's feet were normal clinically at his pre-induction (or enlistment) physical examination in January 1994, he was seen on outpatient treatment in July 1994, approximately 6 months later and 1 month after his entry on to active duty in June 1994, for complaints of pain in the arches of his feet.  He was diagnosed as having bilateral pes planus.

In VAOPGCPREC 82-90, VA's Office of General Counsel held that Veterans can be granted service connection for diseases of congenital, developmental, or familial origin, if the evidence as a whole establishes that the familial conditions in question were incurred in or aggravated by service.  In order for service connection to be granted for a preexisting condition, the evidence must show that the underlying disability underwent an increase in severity during service.  The occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability, however.  See also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a). 

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

The question of whether the Veteran's bilateral pes planus existed prior to service and was aggravated during service is essentially medical in nature.  The Board is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Given the foregoing, the Board finds that, on remand, the Veteran should be scheduled for VA examination which addresses the contended etiological relationship between bilateral pes planus and active service, including based on in-service aggravation of any pre-existing bilateral pes planus.  

The RO/AMC also should attempt to obtain the Veteran's up-to-date VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VA-Form 21-22 to elect the representative of his choice.  

2.  Contact the Veteran and/or his service representative and ask them to identify all VA and non-VA clinicians who have treated him for myopia and/or for bilateral pes planus since his separation from active service.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

3.  Schedule the Veteran for appropriate examination to determine the nature and etiology of his bilateral pes planus.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the Veteran's claims file and the results of his physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine whether it is at least as likely or not (i.e., a 50 percent or greater probability) that bilateral pes planus, if diagnosed, is related to active service or any incident of service.  The examiner also is asked to opine whether it is at least as likely or not (i.e., a 50 percent or greater probability) that bilateral pes planus, if diagnosed, existed prior to the Veteran's entry on to active service in June 1994 and, if so, whether it was aggravated (permanently worsened) by such service.  A complete rationale must be provided for any opinions expressed.

4.  Schedule the Veteran for appropriate examination to determine the nature and etiology of his myopia.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that myopia, if diagnosed, is related to active service or any incident of service.  The examiner also is asked to determine whether the Veteran's myopia is a congenital eye disability.  The examiner is asked to opine further whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran has a current eye disability separate and apart from myopia and, if diagnosed, whether such eye disability is related to active service or any incident of service.  The examiner also should state whether any current eye disability separate and apart from myopia, if diagnosed, was aggravated (permanently worsened) by service.  A complete rationale must be provided for any opinions expressed.

5.  The Veteran should be given adequate notice of the requested examinations, which includes advising him of the consequences of his failure to report to the examinations.  If he fails to report to the examinations, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file. 

5.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

